233 Md. 595 (1963)
195 A.2d 677
HARMON
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 51, September Term, 1963.]
Court of Appeals of Maryland.
Decided December 9, 1963.
Before BRUNE, C.J., and HENDERSON, HAMMOND, MARBURY and SYBERT, JJ.
HENDERSON, J., delivered the opinion of the Court.
In this application for leave to appeal from an order of commitment to Patuxent, following a finding that the petitioner *596 was a defective delinquent, the petitioner alleges that the reason for his appeal is that he was not examined by Dr. Lerner, a court-appointed Doctor. The record shows that Dr. Lerner examined the petitioner at the Patuxent Institution, at the request of his court-appointed counsel, on April 14, 1963, and filed in court a detailed four page report and impression finding that the petitioner fitted the description of a defective delinquent and recommending therapy in a structured close environment. A great deal of the material in this report could only have been obtained from the petitioner.
The petitioner also alleges that Dr. Lerner "got mad and turned in the report on me because I told him I wanted Dr. Michael Miller as my Doctor and no one else." Code (1957), Art. 31B, sec. 7 (b) provides that a person charged with being a defective delinquent is "entitled, upon request, to be examined by a practitioner of psychiatry of his own choice * * *." But there is no allegation that he requested the court or his attorney to employ Dr. Miller, or that Dr. Miller was qualified or willing to make the examination; on the contrary, the record shows that his attorney employed Dr. Lerner, whose qualifications are unquestioned. We find no violation of basic rights.
Application denied.